Citation Nr: 0316091	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  98-10 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
for the period before July 23, 1998.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1965 to April 
1971, from September 1976 to September 1978, and from October 
1979 to December 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison.

In the June 1998 rating decision, inter alia, the RO denied 
entitlement to TDIU.  The veteran timely appealed that 
decision.  In July 1998, the veteran submitted a claim for an 
increased rating for hyperthyroidism.  In a March 1999 
decision on appeal, the RO increased the rating for 
hyperthyroidism with associated disorders to 100 percent, 
effective from the date of the July 23, 1998 claim for an 
increase.  The Board's May 2000 remand instructed the RO to 
adjudicate the implied claim of an earlier effective date for 
the 100 percent award and then readjudicate the claim for 
TDIU for the period before July 23, 1998.  The RO's 
supplemental statement of the case found no basis for an 
earlier effective date and no basis for TDIU prior to 
July 23, 1998.  The cover letter to the supplemental 
statement of the case informed the veteran and his 
representative that he had 60 days from the date of the 
supplemental statement of the case in which to perfect an 
appeal of the new issue.  The RO did not receive a timely 
substantive appeal with respect to the earlier effective date 
issue.  See 38 C.F.R. § 20.302(c) (2002).  Accordingly, the 
issue of an effective date earlier than July 23, 1998 for the 
award of a 100 percent rating for hyperthyroidism and 
associated disorders is not currently before the Board.

The Board issued a decision in April 2001 in which it denied 
the claim for TDIU for the period before July 23, 1998.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to unopposed motion, 
in an October 2001 Order, the Court vacated the April 2001 
Board decision and remanded the matter to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  By letter 
dated in April 2002, the Board advised the veteran and his 
representative that he had additional time in which to 
supplement the record.  The veteran's May 2002 response 
indicated that he had no additional evidence to submit.   

In August 2002, the Board issued another decision denying the 
claim for TDIU for the period before July 23, 1998.  The 
veteran also appealed that decision to the Court.  Pursuant 
to a joint motion, in an April 2003 Order, the Court vacated 
the August 2002 Board decision and remanded the matter to the 
Board.  By letter dated in May 2003, the Board advised the 
veteran and his representative that he had additional time in 
which to supplement the record.  The response from the 
veteran and his representative dated in June 2003 indicated 
that he had no additional evidence to submit.


REMAND

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(2002).  The notice should indicate what information should 
be provided by the claimant and what information VA will 
attempt to obtain on the claimant's behalf. Id.  Review of 
the claims folder does not reveal notice from the RO to the 
veteran that complies with the VCAA.  A remand is required in 
order to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
afford the requisite opportunity to 
respond.  If any evidence is secured or 
received in response to the above notice, 
the RO should readjudicate the issue on 
appeal and furnish the veteran and his 
representative a supplemental statement 
of the case if the disposition remains 
unfavorable.  It should afford the 
applicable opportunity for response.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


